       Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


L. Lin Wood, Jr.,

             Plaintiff,                          CIVIL ACTION FILE NO.
v.                                               20-cv-04651-SDG

Brad Raffensperger, in his official capacity
as Secretary of the State of Georgia, et al.,

             Defendants.


                          AFFIDAVIT OF SARA GHAZAL

      Personally appeared before me, the undersigned subscribing officer, duly

authorized to administer oaths, Sara Tindall Ghazal, who being duly sworn, deposed

and stated as follows:

      1.     My name is Sara Tindall Ghazal.

      2.     I am over the age of 18, and I am a licensed attorney in the state of

Georgia, and a resident and registered voter of Cobb County, Georgia.

      3.     From February 2018 until December 2019, I served as the voter

protection director for the Democratic Party of Georgia.

      4.     In 2017, I served as the Cobb County Democratic Party’s representative

on the Cobb Elections Vote Review Panel during the Sixth District Special Election.
      Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 2 of 9




      5.     In 2020, I was a candidate for State House in Georgia.

      6.     Beginning on midday Wednesday, November 4, through Monday,

November 9, I observed Cobb County officials undertake the intake, signature

verification, separation of ballots from their envelopes, duplication and adjudication

as necessary, and tabulation of absentee and provisional ballots, as a member of the

public.

      7.     Beginning Friday, November 13, through Monday, November 16, I

observed the audit of the Presidential race in Cobb County on behalf of the

Democratic Party of Georgia at Jim Miller Park, which was used as the main site for

Cobb County election processing, albeit not as a polling precinct.

      8.     On Wednesday, November 4, and subsequent days, I observed from the

public observation area as Cobb County officials examined incoming absentee

ballots that had arrived on Election Day in Room A of the Jim Miller Park facility.

      9.     I observed poll workers scan the bar codes with a hand-held bar code

scanner, which subsequently pulled up the individual voter record. Poll workers at

that point compared the voters’ signatures on the back of the absentee ballot

envelope with the signatures that were held on file.




                                         -2-
       Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 3 of 9




       10.   While I could generally see the process of intake and signature

comparison, I was not close enough to the poll workers to be able to evaluate any

signature personally.

       11.   Monitors of each party who had been accredited in advance by their

political party had access to this room. I observed credentialed monitors from both

the Democratic Party of Georgia and the Georgia Republican Party present in the

facility.

       12.   I observed that after absentee ballots had been accepted based on the

verification of signatures from the outside of the ballot envelope against the

exemplars that were maintained on file, these ballots were then taken to a machine

in the back of room C that opened the envelopes in a rapid manner.

       13.   I understand, but did not personally witness, that after the envelopes

were opened, the ballots were separated from the envelopes with signatures in such

a manner as to guarantee the secrecy of the ballot, as is guaranteed under the Georgia

Constitution, Art. II Sec. 1(1)

       14.   After these ballots were separated, I witnessed poll workers organizing

them according to precinct. This batching process was conducted in room B.




                                         -3-
       Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 4 of 9




       15.   In room C I witnessed multiple boxes that contained the ballot

envelopes with signatures, stacked in the back of the room. I was told by Cobb

County Registrar Beau Gunn that these documents must be retained for two years.

       16.   I witnessed batches of ballots then run through scanners in room C. In

most batches that were run through the scanners, one or more ballots could not be

read by the scanner. These ballots that could not be scanned were pulled from the

stack of ballots and set aside.

       17.   I witnessed the ballots that were unable to be scanned by the scanners

were subsequently delivered to tables, also in room C, where teams of two

individuals supervised by a third staff person duplicated the unreadable ballots onto

new, fresh absentee ballots that were not creased and had not been folded.

       18.   The process by which the rejected ballots were duplicated was as

follows: one staff person read out the voter’s choice while the other staff person

filled in the bubble carefully. The third supervisor would thereafter compare the

original ballot as completed by the voter against the duplicated ballot as completed

by the staff person. These staff people all used black pens to complete the duplicated

ballots.

       19.   In cases where the voter’s intent was unclear, or where the voter had

changed their mark, both the original unscannable ballot and the duplicated ballot



                                         -4-
      Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 5 of 9




were submitted to a vote review panel, make up of representatives of both the county

Democratic and the county Republican Party. On at least one occasion I also

witnessed a representative of the Libertarian party on a vote review panel.

      20.    I witnessed the conduct of numerous vote review panels over the course

of the five days that I observed the original processing and tabulation of absentee

and provisional ballots. I did not observe a single occasion in which party officials

disagreed about the voter intent.

      21.    I also witnessed Uniformed and Overseas Citizen Absentee Voting

ACT (UOCAVA) ballots being processed.

      22.    Based on my knowledge and experience in Georgia election law, I am

aware that Georgia law allows for UOCAVA ballots to be emailed to overseas and

military voters. Voters then use their personal printers to print out their ballot on

normal paper, then complete these ballots by hand.

      23.    I witnessed UOCAVA ballots that had been printed on a home printer

being duplicated onto the normal absentee ballot forms so that they could be read by

a scanner.

      24.    I did not witness any actions or behavior that led me to believe that poll

workers were undertaking any activity aside from adhering to normal election

procedures in processing and tabulating absentee ballots.



                                         -5-
        Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 6 of 9




        25.     Beginning the morning of Friday, November 13, through Monday,

November 16, I acted as an accredited monitor for the Democratic Party of Georgia.

        26.     Based on previous statements from Georgia Secretary of State Brad

Raffensperger and conversations with Cobb County Election Supervisor Janine

Eveler, I had understood that a statewide race other than the Presidential election

would be selected for an audit, as per the requirements of OCGA 21-2-498.

        27.     I was quite surprised to learn that the race to be selected for an audit

was the Presidential race. Given my understanding of Risk Limiting Audits (RLAs,)

I knew that this meant a huge number of ballots would have to be pulled in order to

ascertain whether the tabulation process had correctly identified the winner of that

race.

        28.     It is my understanding that based on the extreme challenges of pulling

more than 1,000,000 randomly selected ballots, the exercise of auditing the

Presidential race would instead consist of hand-examining every ballot that was cast

in that race.

        29.     Because Georgia law does not allow for a hand-recount of ballots

except for the extremely limited circumstances of a court order or a lack of any

functioning scanners, I am not aware of any pre-existing procedures to conduct an

audit (or a hand-recount) of all ballots in Georgia.



                                           -6-
       Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 7 of 9




      30.    In the absence of any written procedures, I witnessed Cobb officials

instructing poll workers who had been brought back in on very short notice to

recount the ballots without providing specific instruction as to how that counting

should be conducted.

      31.    I heard a poll manager admonish poll workers to keep talking to a

minimum so as not to distract the staff from the task at hand.

      32.    I witnessed up to 40 teams of individual poll workers hand reviewing

and hand counting both machine-marked and absentee ballots.

      33.    I witnessed occasional mistakes caused by human error and fatigue,

such as placing a single ballot in the wrong pile or ballots sticking together and being

counted as a single sheet of paper. In every instance of a human error that I

personally witnessed, another poll worker was able to correct this mistake.

      34.    During the process of the audit, I also witnessed additional vote review

panels re-adjudicating duplicated ballots against the original ballots as completed by

the voter to confirm both that the ballots had been accurately duplicated, and that the

duplicated ballots had been accurately tabulated.

      35.    I witnessed Cobb officials pulling both the original ballots that had been

rejected by the scanners, as well as the duplicated ballots that had been adjudicated

during the original processing and subsequently tabulated.



                                          -7-
       Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 8 of 9




      36.    The vote review panels first were presented with both the original ballot

and the duplicated ballot, when they confirmed that the serial number that was

provided to each matched, and that the Presidential race was accurately duplicated

from the original to the new ballot.

      37.    After confirming that each duplicated ballot was matched up to its

corresponding original ballot, each pile was counted to confirm a match.

      38.    The vote review panel members then separated the ballots according to

the presidential candidate chosen by the voter, and thereafter counted the number of

ballots for each candidate and recorded these numbers on their tally sheet.

      39.    Several of these panels adjudicated UOCAVA ballots as a part of their

duties. Based on the comments of the panelists that I heard as observing, I believe

that these vote review panel members did not understand how UOCAVA ballots are

transmitted to overseas voters, or why they have to be duplicated onto a ballot paper

that can be read by a scanner.

      40.    The same procedures were followed over multiple days and multiple

panels.

      41.    I am aware that several affidavits submitted by the Plaintiff in this case

suggest there was something suspicious or irregular about the fact that certain ballots

appeared “pristine” or “impeccab[ly]” filled in, and that those same ballots lacked



                                         -8-
Case 1:20-cv-04809-TCB Document 59-11 Filed 12/05/20 Page 9 of 9
